DETAILED ACTION
	Claims 1-3, 5-10, 12-14, 16-20, and 23.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 7, the phrase “as appropriate”  makes it unclear whether the limitation is necessary or optional.



	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernardini et al. (“Reactivity of one-, two-, three- and four-electron reduced forms of α-[P2W18O62]6− generated by controlled potential electrolysis in water” Inorganica Chimica Acta Vol. 374, Iss. 1, 2011 pp. 327-333).
	Regarding claims 1, 3, and 5-8, Bernardini teaches a method of generating hydrogen by electrolyzing a solution containing a polymetalate such as P2W18O62 at -6e (mediator) thereby constantly oxidizing the mediator to form hydrogen and reducing it up to -10e (reduced mediator) (pp. 327-328, 330).
	Regarding claim 2, Bernardini teaches that the Ph is 3.6 (p. 330).
	Regarding claim 9 and 10, Bernardini teaches that the mediator is exposed to platinum (par. 328).
	Claims 12, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2015/0280259).
	Regarding claims 12, 16-19, Anderson teaches a redox flow battery comprising an anode 9 (working electrode) a cathode 7 (counter electrode) and a catholyte chamber holding a mediator electrolyte which may be P2W18O62 which is constantly oxidized and reduced by 4 or more electrons and the electrolyte  may hold lithium as a redox agent(par. 19-22, 40-44, fig. 1).
	Regarding claim 14, Anderson teaches the same mediator as applicant discloses (par. 19-22, 40-44, fig. 1).  It is therefore the position of the office that the mediator of Anderson would be reduceable by the same amount.
	Regarding claim 20, Anderson teaches that the negative electrode can be lithium and the positive catholyte can comprise the mediator, thus the mediator would be in a predominately the mediator.
	

Allowable Subject Matter

Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JACOB B MARKS/Primary Examiner, Art Unit 1729